Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is pending. 
Priority
This application is a 371 of PCT/JP2018/020650 filed 5/30/2018 and claims priority to US provisional 62/513,727 filed 6/1/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Norimine et al US 8,563,565 and Joshua Vardigan et al. Etsuro Mori et al.
Applicants claim is drawn to treating dementia with Lewy bodies or Parkinsons disease with dementia, using the compound of formula 

    PNG
    media_image1.png
    157
    218
    media_image1.png
    Greyscale


Scope and Content of Prior Art and the claims MPEP 2141.02 
Norimine et al US 8,563,565 teaches the compound see column 6, lines 45-60.
See claim 13. 
    PNG
    media_image2.png
    146
    162
    media_image2.png
    Greyscale
. The reference  teaches  the compound as PDE9 activity. See table 10. In column 9 lines 13-19 it clear teaches that PDE9 inhibitory action leads to an improvement  in learning and memory and therefore a therpeautic agent for cognitive dysfunction and the like. 
Joshua Vardigan et al teaches that PDE9 inhibitor  shows similar effects as those of donepezil. 
Donepezil is also used for treating dementia in Parkinsons. See Etsuro Mori et al. 
Dementia with Lewy bodies includes  neuropsychiatric symptoms and motor symptoms of Parkinsonism as well as cognitive impairments characterized by deficit of attention, executive function and visual perception. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
Since the prior art Etsuro Mori teaches that Donepezil treats Dementia with Lewy Bodies.
Joshua Vardigan et al teaches that a PDE9 inhibitor has similar activity as Donepezil and applicants compound has the same PDE9 activity, therefore there is a clear nexus between a compound which would have PDE9 activity would be able to treat dementia in a Parkinson patient.  Therefore one of skill in the art would have been motivated to use their compound to treat dementia. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11 of copending Application No. 16/1609514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 16/1609514 is drawn to the same compound and also to the method of treating dementia.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. not known but allowed 16/607,402 in view of Joshua Vardigan et al. US 16/607,402 teaches the same compound to treat Alzheimer separately with the same compound ( claim 19) and Joshua  Vardigan et al  does teach PDE9 inhibitor to treat cognition and enhance memory and attention in AD.

Conclusion
Claim 2 is rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



May 7, 2021.